DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,895,967. 

Present Application
US Patent  10,895,967
1. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed; and 



a controller configured to: display on the display panel a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively, 


while the plurality of icons are displayed on the display panel, 


select an icon of the plurality of icons in response to a first push input operation of the switch, and 







display an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch.
1. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed, the switch is disposed on a rear side or a lateral side of the display apparatus; and 

a controller configured to: turn on the display panel and display on the display panel a guide information indicating an operation relating to the switch, 


…a power icon for turning off the display panel, a channel up icon, a channel down icon, a volume up icon and a volume down icon,

in response to a user input pushing the switch while the display panel is turned off, display on the display panel a plurality of icons including…


a first indicator indicating a first push input operation of the switch to select an icon among the plurality of icons, and 

display on the display panel while the plurality of icons are displayed on the display panel,
a second indicator indicating a second push input operation of the switch to perform a function associated with the selected icon of the plurality of icons, while the plurality of icons are displayed on the display panel, change a channel in response to the second push input operation of the switch while one of the channel up icon and the channel down icon is selected, and 

while the plurality of icons are displayed on the display panel, change a volume in response to the second push input operation of the switch while one of the volume up icon and the volume down icon is selected.




Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claim 1 of the present application overlaps and encompasses the scope of claim 1 of US Patent 10,895,967, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claim 1 of US Patent 10,895,967 to that of claim 1 of the present application, or vice-versa, for the well-known purpose of having a greater scope of patent protection, and consequently, having a greater number of products in the industrial applicability which are patent protected. 

Claims 1-9, 11, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 14 of U.S. Patent No. 11,275,487. 
Present Application
US Patent  11,275,487
1. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed; and 



a controller configured to: display on the display panel a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively, 


while the plurality of icons are displayed on the display panel, select an icon of the plurality of icons in response to a first push input operation of the switch, and 





display an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch.
1. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed, the switch being disposed on a rear side or a lateral side of the display apparatus; and 

a controller configured to: display on the display panel a plurality of icons comprising a power icon for turning off the display panel, a television channel up icon, a television channel down icon, a volume up icon and a volume down icon, 

in response to a user input pushing the switch, display on the display panel while the plurality of icons are displayed on the display panel, a first indicator indicating a first push input operation of the switch to select an icon among the plurality of icons, 



display on the display panel while the plurality of icons are displayed on the display panel, a second indicator indicating a second push input operation of the switch to perform a function associated with the selected icon of the plurality of icons, while one of the television channel up icon or the television channel down icon is selected among the plurality of icons displayed on the display panel, change a television channel in response to the second push input operation of the switch, and while one of the volume up icon or the volume down icon is selected among the plurality of icons displayed on the display panel, change a volume in response to the second push input operation of the switch.

2. The display apparatus of claim 1, wherein the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off
2. The display apparatus of claim 1, wherein the controller is further configured to turn on the display panel in response to the user input pushing the switch while the display panel is off.
3. The display apparatus of claim 1, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch.

3. The display apparatus of claim 1, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch, in response to the user input pushing the switch.

4. The display apparatus of claim 3, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch while the display panel is off.
4. The display apparatus of claim 3, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to the user input pushing the switch while the display panel is off.



5. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed; and 



a controller configured to: in a first menu stage, display on the display panel a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively, 



in a second menu stage, display on the display panel a selected icon of the plurality of icons according to a first push input operation of the switch, and 



display an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch.
6. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed, the switch being disposed on a rear side or a lateral side of the display apparatus; and 

a controller configured to: in a first menu stage, display on the display panel a plurality of icons comprising a power icon for turning off the display panel, a television channel up icon, a television channel down icon, a volume up icon and a volume down icon, 

in a second menu stage, display on the display panel a selected icon of the plurality of icons, a first indicator, and a second indicator, the first indicator indicating a first push input operation of the switch of transitioning from the second menu stage to the first menu stage and 

the second indicator indicating a second push input operation of the switch to perform a function associated with the selected icon of the plurality of icons, while the selected icon is one of the television channel up icon or the television channel down icon in the second menu stage, change a television channel in response to the second push input operation of the switch, and while the selected icon is one of the volume up icon or the volume down icon in the second stage, change a volume in response to the second push input operation of the switch.

6. The display apparatus of claim 5, wherein the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off.
7. The display apparatus of claim 6, wherein the controller is further configured to turn on the display panel in response to the user input pushing the switch while the display panel is off.

7. The display apparatus of claim 5, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch.

8. The display apparatus of claim 6, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch, in response to the user input pushing the switch.

8. The display apparatus of claim 7, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off.
9. The display apparatus of claim 8, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to the user input pushing the switch, while the display panel is off.



9. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed; and 



a controller configured to: display on the display panel a first menu stage of a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively, 



display on the display panel a selected icon of the plurality of icons in a second menu stage, according to a first push input operation of the switch, and 




display on the display panel an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch.
11. A display apparatus comprising: 

a display panel; 

a switch configured to be pushed, the switch is disposed on a rear side or a lateral side of the display apparatus; and 

a controller configured to: display on the display panel a first menu stage of a plurality of icons including a power icon for turning off the display panel, a television channel up icon, a television channel down icon, a volume up icon and a volume down icon, 

display on the display panel while a second menu stage of one of the plurality of icons being selected and displayed on the display panel, a second indicator indicating a second push input operation of the switch to perform a function associated with the selected icon of the plurality of icons, 

display on the display panel while the second menu stage of the one of the plurality of icons being selected and displayed on the display panel, a first indicator indicating a first push input operation of the switch of transition from the second menu stage to the first menu stage, while the second menu stage of one of the television channel up icon and the television channel down icon being selected and displayed on the display panel, change a television channel in response to the second push input operation of the switch, and while the second menu stage of one of the volume up icon and the volume down icon being selected and displayed on the display panel, change a volume in response to the second push input operation of the switch.

11. The display apparatus of claim 9, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch.

13. (original) The display apparatus of claim 11, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch, in response to the user input pushing the switch. 

12. The display apparatus of claim 11, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off.

14. The display apparatus of claim 13, wherein the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to the user input pushing the switch, while the display panel is off.







Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of 1-9, 11, 12 of the present application overlaps and encompasses the scope of claims 1-4, 6-9, 11, 13, 14 of U.S. Patent No. 11,275,487, and vice-versa.  Therefore, it would be obvious to a person of ordinary skill to broaden the scope of claims 1-4, 6-9, 11, 13, 14 of U.S. Patent No. 11,275,487 to that of claims 1-9, 11, 12  of the present application for the well-known purpose of having a greater scope of patent protection, and consequently, having a greater number of products in the industrial applicability which are patent protected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krenz (US 8,188,972 B1, Filed June 22, 2007).
As to claim 1, Krenz discloses a display apparatus comprising: 
a display panel (Krenz at Fig. 1, display 106); 
a switch configured to be pushed (Krenz at Fig. 1, joystick 112 including button 119); and 
a controller (Krenz at Fig. 1, processor 104) configured to: display on the display panel a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively (Krenz at Fig. 1, Examiner regards the individual items in cursor-driven display menu 116 as icons), 
while the plurality of icons are displayed on the display panel, select an icon of the plurality of icons in response to a first push input operation of the switch (Krenz at Fig. 1; col. 3, ll. 39-45 discloses “For example, the cursor-driven display menu 116 may list a number of menu selections which may be selected and provides a cursor 120, which may be positioned along the menu 116 for highlighting a menu selection via activation/utilization of the multi-purpose controls (110, 112, 114, 115, 117, 119 etc.) of the multi-purpose control panel 108.” col. 3, Il. 62-66 discloses “Further, when the cursor 120 is positioned to highlight Procedures and Procedures is selected via the multi-purpose control panel 108, a submenu, a window or the like providing information pertaining to approach procedures for destination/alternate airports, normal procedures (ex--cockpit safety inspection procedures, initial cockpit preparation procedures), abnormal/emergency procedures (ex--gear failure procedures, engine failure procedures), or the like, may be provided/displayed when Procedures is selected’.”  Krenz does not affirmatively state pushing of the switch 119.  However, the disclosure in col. 4, ll. 57-61 of Krenz strongly suggests pushing of switch 119 such that it would be obvious to a person of ordinary skill in the art).
display an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch (Krenz at Fig. 2, selection of one of the sub-menu procedures displayed in updated cursor-driven display menu; col. 5, l. 60 to col. 6, l. 2).
As to claim 3, Krenz discloses the display apparatus of claim 1, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch (Krenz at Fig. 1, visual indicator 118; col. 3, ll. 27-45).
As to claim 5, Krenz discloses a display apparatus comprising: 
a display panel (Krenz at Fig. 1, display 106); 
a switch configured to be pushed (Krenz at Fig. 1, joystick 112 including button 119); and 
a controller configured to: in a first menu stage, display on the display panel a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively (Krenz at Fig. 1, Examiner regards the individual items in cursor-driven menu 116 as icons), 
in a second menu stage, display on the display panel a selected icon of the plurality of icons according to a first push input operation of the switch(Krenz at Fig. 1; col. 3, ll. 39-45 discloses “For example, the cursor-driven display menu 116 may list a number of menu selections which may be selected and provides a cursor 120, which may be positioned along the menu 116 for highlighting a menu selection via activation/utilization of the multi-purpose controls (110, 112, 114, 115, 117, 119 etc.) of the multi-purpose control panel 108.” col. 3, Il. 62-66 discloses “Further, when the cursor 120 is positioned to highlight Procedures and Procedures is selected via the multi-purpose control panel 108, a submenu, a window or the like providing information pertaining to approach procedures for destination/alternate airports, normal procedures (ex--cockpit safety inspection procedures, initial cockpit preparation procedures), abnormal/emergency procedures (ex--gear failure procedures, engine failure procedures), or the like, may be provided/displayed when Procedures is selected’.”  Krenz does not affirmatively state pushing of the switch 119.  However, the disclosure in col. 4, ll. 57-61 of Krenz strongly suggests pushing of switch 119 such that it would be obvious to a person of ordinary skill in the art) and 
display an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch (Krenz at Fig. 2, selection of one of the sub-menu procedures displayed in updated cursor-driven display menu; col. 5, l. 60 to col. 6, l. 2).
As to claim 7, Krenz discloses the display apparatus of claim 5, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch (Krenz at Fig. 1, visual indicator 118; col. 3, ll. 27-45).
As to claim 9, Krenz discloses a display apparatus comprising: 
a display panel (Krenz at Fig. 1, display 106); 
a switch configured to be pushed (Krenz at Fig. 1, joystick 112 including button 119); and 
a controller (Krenz at Fig. 1, processor 104) configured to: display on the display panel a first menu stage of a plurality of icons corresponding to a plurality of functions of the display apparatus, respectively (Krenz at Fig. 1, Examiner regards the individual items in cursor-driven display menu 116 as icons), 
display on the display panel a selected icon of the plurality of icons in a second menu stage, according to a first push input operation of the switch (Krenz at Fig. 1; col. 3, ll. 39-45 discloses “For example, the cursor-driven display menu 116 may list a number of menu selections which may be selected and provides a cursor 120, which may be positioned along the menu 116 for highlighting a menu selection via activation/utilization of the multi-purpose controls (110, 112, 114, 115, 117, 119 etc.) of the multi-purpose control panel 108.” col. 3, Il. 62-66 discloses “Further, when the cursor 120 is positioned to highlight Procedures and Procedures is selected via the multi-purpose control panel 108, a submenu, a window or the like providing information pertaining to approach procedures for destination/alternate airports, normal procedures (ex--cockpit safety inspection procedures, initial cockpit preparation procedures), abnormal/emergency procedures (ex--gear failure procedures, engine failure procedures), or the like, may be provided/displayed when Procedures is selected’.”  Krenz does not affirmatively state pushing of the switch 119.  However, the disclosure in col. 4, ll. 57-61 of Krenz strongly suggests pushing of switch 119 such that it would be obvious to a person of ordinary skill in the art), and 
display on the display panel an execution screen of a function corresponding to the selected icon in response to a second push input operation of the switch that is different from the first push input operation of the switch (Krenz at Fig. 2, selection of one of the sub-menu procedures displayed in updated cursor-driven display menu; col. 5, l. 60 to col. 6, l. 2).
As to claim 11, Krenz discloses the display apparatus of claim 9, wherein the controller is further configured to display on the display panel a guide information indicating an operation relating to the switch (Krenz at Fig. 1, visual indicator 118; col. 3, ll. 27-45).
Claims 2, 6, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krenz (US 8,188,972 B1, Filed June 22, 2007) in view of Nezu (US 2005/0096812 A1, Published May 5, 2005).
As to claim 2, Krenz discloses the display apparatus of claim 1.
Krenz does not disclose that the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off.
However, Nezu does disclose that the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off (Nezu at Fig. 3B-3C, joystick 43; ¶ [0056] discloses “A joystick 43 that is a press-operable pointing device is disposed in the proximity of the operator 42.” ¶ [0067] discloses “The controller 33 executes these processing by executing a program recorded in the hard disk drive 35. When the user presses the power switch 12 to turn off the power of the in-vehicle apparatus 1, the controller 33 records and holds the state at the time of power-off. Alternatively, the power is turned on by the operation of the power switch 12, or by press-operation of the joystick 43 in the remote commander 40 so that the recorded and held state during the power fall is reproduced’).
The combination of Krenz and Yano discloses a base display input device upon
which the claimed invention is an improvement. Nezu discloses a comparable display
input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time
of invention to add the teachings of Nezu to that of the combination of Krenz and Yano
for the predictable result of powering off an electronic device by press operation of a
joystick (Nezu at ¶ [0067]).
As to claim 6, Krenz discloses the display apparatus of claim 5.
Krenz does not disclose that the controller is further configured to in response to a user input pushing the switch while the display panel is off.
However, Nezu does disclose that the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off (Nezu at Fig. 3B-3C, joystick 43; ¶ [0056] discloses “A joystick 43 that is a press-operable pointing device is disposed in the proximity of the operator 42.” ¶ [0067] discloses “The controller 33 executes these processing by executing a program recorded in the hard disk drive 35. When the user presses the power switch 12 to turn off the power of the in-vehicle apparatus 1, the controller 33 records and holds the state at the time of power-off. Alternatively, the power is turned on by the operation of the power switch 12, or by press-operation of the joystick 43 in the remote commander 40 so that the recorded and held state during the power fall is reproduced’).
The combination of Krenz and Yano discloses a base display input device upon
which the claimed invention is an improvement. Nezu discloses a comparable display
input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time
of invention to add the teachings of Nezu to that of the combination of Krenz and Yano
for the predictable result of powering off an electronic device by press operation of a
joystick (Nezu at ¶ [0067]).
As to claim 10, Krenz discloses the display apparatus of claim 9.
Krenz does not disclose that the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off.
However, Nezu does disclose that the controller is further configured to turn on the display panel in response to a user input pushing the switch while the display panel is off (Nezu at Fig. 3B-3C, joystick 43; ¶ [0056] discloses “A joystick 43 that is a press-operable pointing device is disposed in the proximity of the operator 42.” ¶ [0067] discloses “The controller 33 executes these processing by executing a program recorded in the hard disk drive 35. When the user presses the power switch 12 to turn off the power of the in-vehicle apparatus 1, the controller 33 records and holds the state at the time of power-off. Alternatively, the power is turned on by the operation of the power switch 12, or by press-operation of the joystick 43 in the remote commander 40 so that the recorded and held state during the power fall is reproduced’).
The combination of Krenz and Yano discloses a base display input device upon
which the claimed invention is an improvement. Nezu discloses a comparable display
input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time
of invention to add the teachings of Nezu to that of the combination of Krenz and Yano
for the predictable result of powering off an electronic device by press operation of a
joystick (Nezu at ¶ [0067]).
Claims 4, 8, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krenz (US 8,188,972 B1, Filed June 22, 2007) in view of Kitamura (US 8,004,616 B2, Patented August 23, 2011).
As to claim 4, Krenz discloses the display apparatus of claim 3.
Krenz does not disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch while the display panel is off.
However, Kitamura does disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch while the display panel is off (Kitamura at col. 3, Il.59-63 discloses “An electronic program guide is provided to a receiver 101, and it has a function for automatically displaying the electronic program guide at the time of power supply on (hereinafter, automatic guide display function) and can set up whether or not the function is enabled with a menu”).
Krenz discloses a base display device upon which the claimed invention is an improvement. Kitamura discloses a comparable display device which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Krenz and Yano the teachings of Kitamura for the predictable result of preventing the presentation of images and electronic program guides to a user at startup from being too late (Kitamura at col. 2, Il. 4-6).
As to claim 8, Krenz discloses the display apparatus of claim 7
Krenz does not disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off.
However, Kitamura does disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off (Kitamura at col. 3, Il.59-63 discloses “An electronic program guide is provided to a receiver 101, and it has a function for automatically displaying the electronic program guide at the time of power supply on (hereinafter, automatic guide display function) and can set up whether or not the function is enabled with a menu”).
Krenz discloses a base display device upon which the claimed invention is an improvement. Kitamura discloses a comparable display device which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Krenz and Yano the teachings of Kitamura for the predictable result of preventing the presentation of images and electronic program guides to a user at startup from being too late (Kitamura at col. 2, Il. 4-6).
As to claim 12, Krenz discloses the display apparatus of claim 11.
Krenz does not disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off.
However, Kitamura does disclose that the controller is further configured to turn on the display panel and display on the display panel the guide information, in response to a user input pushing the switch, while the display panel is off (Kitamura at col. 3, Il.59-63 discloses “An electronic program guide is provided to a receiver 101, and it has a function for automatically displaying the electronic program guide at the time of power supply on (hereinafter, automatic guide display function) and can set up whether or not the function is enabled with a menu”).
Krenz discloses a base display device upon which the claimed invention is an improvement. Kitamura discloses a comparable display device which has been improved in the same way as the claimed invention. Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Krenz and Yano the teachings of Kitamura for the predictable result of preventing the presentation of images and electronic program guides to a user at startup from being too late (Kitamura at col. 2, Il. 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/22/2022